Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 1 of 26 Page ID #:1


     TONI JARAMILLA, A Professional Law Corp.
 1   Toni J. Jaramilla, Esq. (SBN 174625)
     May Mallari, Esq. (SBN 207167)
 2   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
 3   T: (310) 551-3020 | F: (310) 551-3019
     E-mail: Toni@tjjlaw.com | May@tjjlaw.com
 4
     ALEXANDER MORRISON + FEHR LLP
 5   J. Bernard Alexander, III (State Bar No. 128307)
     Britt L. Karp (SBN 278623)
 6   1900 Avenue of the Stars, Suite 900
     Los Angeles, California 90067
 7   T: 310 394 0888 | F: 310 394 0811
     E: balexander@amfllp.com | bkarp@amfllp.com
 8
     Attorneys for the Plaintiff
 9
     NASSER BAKER

10
                              UNITED STATES DISTRICT COURT
                             GENERAL DISTRICT OF CALIFORNIA
11

12   NASSER BAKER,                                      CASE NO:
13              Plaintiff,
        vs.                                             COMPLAINT FOR DAMAGES
14                                                      AND OTHER RELIEF
     COUNTY OF LOS ANGELES,
15   SHERIFF ALEX VILLANUEVA, an                          1. First Amendment Violation (42
     individual, JOHN DOE No. 1, and DOES                    U.S.C. 1983)
16   2-20 inclusive,
                                                          2. Fourth Amendment Violation (42
17              Defendants.                                  U.S.C. § 1983) Excessive Force
                                                          3. Fourteenth Amendment Violation
18                                                           (42 U.S.C. § 1983)
                                                          4. Assault and Battery
19                                                        5. Negligence
                                                          6. Violation of Bane Civil Rights
20
                                                             Act (Civil Code § 52.1)
21                                                        7. Intentional Infliction of
                                                             Emotional Distress
22                                                        8. Negligent Infliction of Emotional
                                                             Distress
23                                                        9. Municipal Liability (Monell)
24
                                                             Inadequate Training, Ratification,
                                                             Unconstitutional Custom and
25                                                           Practice
26                                                      DEMAND FOR JURY TRIAL
27

28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    1
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 2 of 26 Page ID #:2



 1                                     INTRODUCTION
 2         1.     This is a civil rights and state tort action that seeks compensatory
 3   damages from the Defendants generally and punitive damages from Defendant Deputy
 4   “John Does” for violating various rights under the United States Constitution and state
 5   law in connection with the unjustified assault and use of excessive force, paired with
 6   both intimidating and threatening verbal and physical abuse of Naser Baker on
 7   September 13, 2020.
 8         2.     Plaintiff Nasser “Nash” Baker, up to and including the date of the
 9   unwarranted attack, was and is a photojournalist and contributor to ONSCENE.TV.
10   He also provides video footage for use by major news media in connection with
11   newsworthy incidents and events. Plaintiff devotes his time to capturing and
12   highlighting injustice, working some of Los Angeles’s toughest areas day and night.
13   Plaintiff aimed to use his profession in a positive manner, effectively acting as the
14   eyes and ears of the public and to objectively provide snapshots and footage of reality
15   through his camera lenses and in public media. While exercising his First Amendment
16   right to freedom of speech and the press, Plaintiff was subjected to unwarranted
17   physical and verbal abuse which has resulted in continued and prolonged fear,
18   emotional and psychological distress.
19         3.     Defendants’ assault and excessive use of force arose as Plaintiff sought to
20   cover and videorecord a protest occurring outside of Saint Francis Hospital, where
21   most participants were protesting peacefully. This protest occurred within the context
22   of larger demonstrations and protests which were occurring throughout Los Angeles,
23   with principled individuals exercising their First Amendment Right to assemble, to
24   seek redress for grievances and to express support for the Black Lives Matter
25   movement.
26         4.     The Los Angeles County Sheriff’s Department (“LACSD”) has engaged
27   in a pattern and practice of showing hostility to members of the public and even the
28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  2
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 3 of 26 Page ID #:3



 1   press in creating a video-recordings of interactions between the LACSD and the
 2   public which casts the LACSD in a bad light, or otherwise exposes acts of excessive
 3   use of force by the LACSD.
 4                               JURISDICTION AND VENUE
 5         5.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
 6   (federal question) and 1343(a)(3)-(4) [civil rights jurisdiction], because the
 7   Plaintiff asserts claims arising under the laws of the United States including 42
 8   U.S.C. § 1983 and 1988, and the First, Fourth and Fourteenth Amendments of the

 9
     United States Constitution. This Court has jurisdiction to issue declaratory or
     injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of
10
     Civil Procedure 57.
11
           6.     This Court has supplemental jurisdiction over Plaintiff’s claims arising
12
     under state law pursuant to 28 U.S.C. §§1331,1343, and 1367(a), because those claims
13
     are so related to the federal claims that they form part of the same case or controversy
14
     under Article III of the United States Constitution.
15
           7.     Venue is proper in this Court under 28 U.S.C. § 1391(b), because
16
     Defendants are believed to reside in this district and all incidents, events, and
17
     occurrences giving rise to this action occurred in this district.
18
                                                 PARTIES
19
           8.     Plaintiff: Plaintiff NASSER “NASH” BAKER (“PLAINTIFF”) is a 46-
20
     year-old male, who at all relevant times mentioned in this Complaint resides in the
21
     City of Los Angeles, California. The Plaintiff seeks both general and punitive
22
     damages under federal and state law.
23
           9.     Public Entity Defendant: At all relevant times, Defendant COUNTY
24
     OF LOS ANGELES (“COUNTY”) was and is a municipal corporation existing under
25
     the Constitution and laws of the State of California. COUNTY is a governmental
26
     subdivision of the State of California with the capacity to be sued. The LOS
27

28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   3
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 4 of 26 Page ID #:4



 1   ANGELES COUNTY SHERIFF’S DEPARTMENT (“LACSD”) is a local
 2   government entity and an agency of the COUNTY, and all actions of the LACSD are
 3   the legal responsibility of the COUNTY.
 4          10.    COUNTY is responsible for the actions, omissions, policies, procedures,
 5   practices, and customs of its various agents and employees. At all relevant times,
 6   Defendant COUNTY was responsible for assuring the actions, omissions, policies,
 7   procedures, practices and customs of its employees and agents complied with the laws
 8   of the United States and of the State of California. At all relevant times, COUNTY
 9   was the employer of Defendant Deputy JOHN DOE.
10          11.    Individual Defendants: At all relevant times, Defendant ALEX
11   VILLANUEVA, was acting under color of law within the course and scope of his
12   duties as Sheriff of the Los Angeles County Sheriff’s Department, and a
13   policymaker for his department. VILLANUEVA was charged with a legal duty

14
     to oversee and supervise the hiring, conduct and employment of deputies under
     his command. Defendant VILLANUEVA is sued in both his individual and
15
     official capacities.
16
            12.    At all relevant times, Defendant Deputy JOHN DOE No. 1 (“DOE”) was
17
     and is a law enforcement deputy of the Sheriff’s Department of the COUNTY. DOE
18
     No. 1 was acting under color of law within the course and scope of his duties as a
19
     Sheriff’s deputy of the COUNTY. DOE was acting with complete authority
20
     and ratification of his principal, Defendant COUNTY.
21
            13.    At all times mentioned herein, Defendant COUNTY had a legal duty to
22
     oversee and supervise the hiring, conduct and employment of Defendant DOE.
23
            14.    All of the acts complained of herein by the PLAINTIFF against
24
     Defendants were done and performed by said Defendants by and through their
25
     authorized agents and employees, namely DOE, whom at all relevant times herein was
26
     acting within the course, purpose, and scope of said service and/or employment
27

28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  4
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 5 of 26 Page ID #:5



 1   capacity. Moreover, Defendant COUNTY ratified DOE and all of the acts complained
 2   of herein.
 3         15.     Defendant DOE is sued both in his individual and personal capacity, as
 4   well as in his official capacity as a deputy of COUNTY’s Sheriff’s Department.
 5         16.     The PLAINTIFF is informed and believes, and based thereon alleges,
 6   that each of the Defendants DOES 1-20, were engaged in law enforcement as
 7   deputies, deputy sergeants, captains, lieutenants, and/or civilian employees, agents and
 8   representatives of Defendant COUNTY, duly employed as a police officer or sheriff’s
 9   deputy by the COUNTY OF LOS ANGELES Sherriff’s Department (“LACSDwho
10   were acting in the course and scope of his/her employment at all times relevant to the
11   acts and omissions herein alleged. Each Defendant acted in all respects pertinent to
12   this action as the agent of the other Defendants, carried out a joint scheme, business
13   plan or policy in all respects pertinent hereto, and the acts of each Defendant is legally
14   attributable to the other Defendants. Each defendant, including DOES 1-20 inclusive
15   are collectively referred to as “DEFENDANTS.”
16         17.     The PLAINTIFF is ignorant of the true names and capacities of
17   DEFENDANTS sued herein as DOES 1-20, inclusive, and therefore sue these
18   DEFENDANTS by such fictitious names. The PLAINTIFF will amend this
19   Complaint to allege their true names and capacities when ascertained. As such, the

20
     individual DOE DEFENDANTS are sued in both their individual and official
     capacities.
21
           18.     In doing the acts and failing and omitting to act as hereinafter
22
     described, DEFENDANTS DOES 1-20 were acting on the implied and actual
23
     permission and consent of COUNTY OF LOS ANGELES Sheriff’s Department.
24
           19.     All DEFENDANTS who are natural persons, including Defendant
25
     DOE and DOES 1-20 are sued individually and/or in his/her official capacity as
26
     officers, sergeants, captains, commanders, supervisors, and/or civilian employees,
27
     agents, policy makers, and representatives for the COUNTY.
28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  5
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 6 of 26 Page ID #:6



 1         20.    DEFENDANTS are liable for the PLAINTIFF’s injuries under
 2   California law and under the doctrine of respondeat superior. Liability under
 3   California law for public entities and public employees is based upon California
 4   Government Code §§ 815.2 and 820.

 5
           21.    At all times mentioned herein, each and every DEFENDANT was the
     agent of each and every other DEFENDANT and had the legal duty to oversee
 6
     and supervise the hiring, conduct and employment of each and every
 7
     DEFENDANT herein.
 8
                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
 9
           22.    On January 26, 2021 Plaintiff filed a timely tort claim for damages with
10
     COUNTY in substantial compliance with California Government Code §910.
11
           23.    As a result of the COUNTY’s failure to respond or to otherwise send a
12
     notice of rejection of Plaintiff’s timely filed notice of tort claim, on or about March
13
     12, 2021 and by operation of law, Plaintiff’s claim was deemed rejected.
14
                                 FACTUAL ALLEGATIONS
15
           24.    PLAINTIFF repeats, re-alleges, and incorporates by reference the
16
     allegations contained in all previous paragraphs as though fully set forth at length
17
     herein.
18
           25.    On May 25, 2020, Minneapolis Police Officer Derek Chauvin, along
19
     with two other officers, held George Floyd on the ground, handcuffed behind his
20
     back, and ignored pleas to get off his neck, back and legs and let him breathe. Office
21
     Chauvin kept his knee on Floyd’s neck for 9 minutes, twentynine seconds. As a
22
     result, Mr. Floyd died on the street in Minneapolis.
23
           26.    Both the Minneapolis law enforcement and prosecutors as well as the
24
     public, concluded that George Floyd was the latest person to die at the hands of
25
     police because of deliberate and unlawful tactics of law enforcement largely because
26
     of extensive video by onlookers, security cameras, including police body cameras.
27

28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  6
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 7 of 26 Page ID #:7



 1         27.    In Los Angeles, tens of thousands of people participated in lawful and
 2   peaceful protest as part of an extraordinary reaction of protests across the country and
 3   around the world. Protestrts expressed their views in various different forms. As a
 4   member of the press, during this general timeframe, Plaintiff was performing work as
 5   a photojournalist, creating a videotape record of peaceful protests and other events.
 6         28.    On September 2021, in vicinity of St Francis Hospital located at 3630 E
 7   Imperial Highway, Lynwood, CA 90262, Plaintiff was present, performing press
 8   functions as a photojournalist, videotaping a gathering of mostly peaceful protests
 9   occurring in the Los Angeles area, capturing and recording events of social and
10   public interest, including the Black Lives Matters movement.
11         29.    While covering events in the vicinity of St Francis Hospital, Plaintiff
12   began video-recording the actions of protesters and sheriff deputies, and the
13   interactions between the two.      The interactions recorded included, but were not
14   limited to, deputies: advancing toward retreating, unarmed protesters; threatening
15   deadly force against unarmed civilians who posed no threat; unholstering their
16   weapons and raising their hand-guns and pointing them at protesters, as the protesters
17   retreated; gang-tackling, detaining and arresting a single protester who had been
18   separated and isolated from other protesters; gang-tackling, detaining and arresting a
19   reporter, Josie Huang, and ignoring attestations of her being a member of the press,
20   among other things.
21         30.    At approximately 10:30pm, while Plaintiff was videotaping exchanges
22   between sheriff deputies and protesters, DOE No. 1 rushed toward Plaintiff,
23   physically pushed, struck and threatened Plaintiff. DOE No. 1 can be heard using
24   obscene and hostile language and threatening physical harm to the Plaintiff
25   personally and Plaintiff’s equipment, stating, “Get out of here or I’ll break your F-
26   king camera.”
27         31.    The attack on the Plaintiff was unprovoked and occurred while Plaintiff
28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  7
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 8 of 26 Page ID #:8



 1   Baker was exercising his protected First Amendment right to freedom of speech and
 2   the press, while acting on behalf of himself and the general public, in attempting to
 3   capture an objective record of events, including interactions between the Sheriff’s
 4   Department and citizens of Los Angeles.
 5          32.    DEFENDANTS’ engaged in these actions with the objective of stifling
 6   press coverage, including videotape and photographic recordings of any kind,
 7   including press coverage and citizen photography, to suppress and chill free speech,
 8   to prevent accurate dissemination of news reports regarding the LACSD’ treatment of
 9   citizens engaged in a constitutionally protected, non-violent protest, and to prevent
10   evidence of DEFENDANTS’ excessive use of force.
11          33.    California Penal Code § 409, which defines an unlawful assembly,
12   has been repeatedly construed to require a showing of imminent violence that so
13   permeates a lawful expressive activity that law enforcement may justifiably curtail
14   the rights of all. In this instance, no such facts exist.

15          34.    COUNTY, through acts and inactions of The Los Angeles County

16   Sheriff’s Department, ALEX VILLANUEVA, and Defendants DOES 1-20, have

17   failed to train its officers, in the constitutional response to peaceful demonstrations as

18   revealed by the above-described allegations. The DEFENDANTS have a custom of

19   using excessive force against peaceful protestors, kettling lawful assemblies, and

20   suppressing and preventing efforts by the press and the general public to record

21   DEFENDANT’s actions.

22          35.    The COUNTY have/has been aware of deficiencies in its training since at

23   least 2000 followed by settlement agreements in June 2005 and June 2009 to revise

24   policies and training. Yet the unlawful crowd control, excessive use of force, inter alia

25   DEFENDANTS’ currently employed tactics, fail constitutional requirements.

26   ///

27   ///

28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    8
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 9 of 26 Page ID #:9



 1                                       FIRST CLAIM
 2                         Freedom of Speech – First Amendment
 3                                       42 U.S.C § 1983
 4                                 (Against All Defendants)
 5         36.    PLAINTIFF repeats, realleges, and incorporates by reference the
 6   allegations contained in all previous paragraphs as though fully set forth at length
 7   herein.
 8         37.    DEFENDANTS conduct, described above, violated PLAINTIFF’s rights
 9   to freedom of speech and the press, assembly, and association under the First
10   Amendment to the United States Constitution.
11         38.    When the Plaintiff gathered with others within the vicinity of St. Francis
12   Hospital, COUNTY officers failed to order disbandment, instead launching into
13   widespread force against the Plaintiff and others gathered in peaceful protest.
14   DEFENDANTS and specifically DOE No. 1, in the absence of reasonable suspicion
15   and imminent threat, unlawfully used excessive force and subjected Plaintiff to
16   retaliatory and punitive conditions in response to Plaintiff’s exercise of First
17   Amendment rights.
18         39.    The DEFENDANTS’ employed the above-mentioned tactics under
19   egotistical and scaremongering circumstances, activity deemed completely rogue and
20   baseless aside from standard police protocol.
21                                     SECOND CLAIM
22                           Excessive Force-Fourth Amendment
23                                      42 U.S.C. § 1983
24                              (Against All Defendants)
25
           40.    PLAINTIFF repeats, realleges, and incorporates by reference the

26
     allegations contained in all previous paragraphs as though fully set forth at length

27
     herein.

28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  9
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 10 of 26 Page ID #:10



  1             41.   DEFENDANTS’ conduct, as described above, violated the Plaintiff’s
  2   rights to be free from excessive or arbitrary force without reasonable or probable
  3   cause under the Fourth Amendment to the United States Constitution. DOE No. 1
  4   physically pushed, struck, and threatened the PLAINTIFF and PLAINTIFF’s
  5   equipment in a completely unjustifiable and malicious manner.
  6             42.   The use of force was excessive and unreasonable, as Plaintiff Baker
  7   posed no immediate threat of serious injury to DOE NO. 1 nor to any other individual
  8   at the time of the attack, was in no way interfering with the actions of the LACSD, as
  9   Plaintiff was unarmed and operating within the parameters of his First Amendment
 10   Constitutional Right. Further, Defendant DOE NO.1’s use of excessive force, and
 11   threats of excessive force, violated not only training received by him, but that of
 12   standard police officer training.
 13             43.   As a direct and legal result of the acts and omissions of
 14   DEFENDANTS, and specifically DOE No. 1, PLAINTIFF has been caused and
 15   continues to suffer emotional distress, humiliation, fright, discomfort, anxiety, and
 16   psychological harm. The exact nature and extent of said injuries is presently
 17   unknown to the PLAINTIFF. The PLAINTIFF does not know at this time the exact
 18   duration or permanence of said injuries but is informed and believes and thereon
 19   alleges that some if not all the injuries are reasonably certain to be permanent in
 20   character.
 21             44.    PLAINTIFF seeks general and punitive damages for the violation of his
 22   rights.
 23             45.   PLAINTIFF is informed and believes and thereon alleges that
 24   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
 25   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 26   oppressive and despicable conduct, and acted with a conscious disregard for the
 27   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    10
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 11 of 26 Page ID #:11



  1   punitive damages against all non-government entity defendants, including Defendants
  2   VILLANUEVA and DOE No. 1, in an amount to be determined at the time of trial.
  3         46.    As a direct and proximate result of Defendants conduct, as alleged
  4   herein, PLAINTIFFS have been compelled to retain legal counsel, and are entitled to
  5   reasonable attorney's fees and costs of suit.
  6                                            THIRD CLAIM
  7                     Substantive Due Process – Fourteenth Amendment
  8                                        42 U.S.C. § 1983
  9                                   (Against All Defendants)
 10

 11
            47.    PLAINTIFF repeats, realleges, and incorporates by reference the

 12
      allegations contained in all previous paragraphs as though fully set forth at length

 13
      herein.

 14         48.    DEFENDANTS’ conduct, described above, deprived the PLAINTIFF of
 15   liberty without due process under the Fourteenth Amendment to the United States
 16   Constitution.
 17         49.    The aforementioned actions of DEFENDANTS, and specifically DOE
 18   No. 1, shock the conscience, in that DEFENDANTS acted with deliberate
 19   indifference to the constitutional rights of PLAINTIFF, and with purpose to harm
 20   unrelated to any legitimate law enforcement objective.
 21         50.       As a direct and legal result of the acts and omissions of
 22   DEFENDANTS, and specifically DOE No. 1, PLAINTIFF has been caused and
 23   continues to suffer emotional distress, humiliation, fright, discomfort, anxiety, and
 24   psychological harm. The exact nature and extent of said injuries is presently
 25   unknown to the PLAINTIFF. The PLAINTIFF does not know at this time the exact
 26   duration or permanence of said injuries but is informed and believes and thereon
 27

 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    11
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 12 of 26 Page ID #:12



  1   alleges that some if not all the injuries are reasonably certain to be permanent in
  2   character.
  3             51.   PLAINTIFF seeks general and punitive damages for the violation of his
  4   rights.
  5             52.   PLAINTIFF is informed and believes and thereon alleges that
  6   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
  7   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
  8   oppressive and despicable conduct, and acted with a conscious disregard for the
  9   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
 10   punitive damages against all non-government entity defendants, including Defendants
 11   VILLANUEVA and DOE No. 1 only, in an amount to be determined at the time of
 12   trial.
 13             53.   As a direct and proximate result of Defendants conduct, as alleged
 14   herein, PLAINTIFFS have been compelled to retain legal counsel, and are entitled to
 15   reasonable attorney's fees and costs of suit.
 16
                                       FOURTH CLAIM

 17
                                       Assault and Battery

 18
                         Gov. Code § 820 and California Common Law

 19
                                       (Against all Defendants)

 20
                54.   The PLAINTIFF repeats, realleges, and incorporates by reference the

 21
      allegations contained in all previous paragraphs as though fully set forth at length

 22
      herein.

 23             55.   Defendant DOE No. 1, while working as a deputy sheriff for the LACSD
 24   and acting within the course and scope of his duties, intentionally pushed, struck,
 25   verbally and physically threatened PLAINTIFF, without reasonable suspicion and
 26   probable cause. As a result of the actions of DEFENDANTS, and specifically DOE
 27   No. 1, PLAINTIFF sustained immediate physical injury and longstanding emotional
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    12
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 13 of 26 Page ID #:13



  1   distress. Defendant DOE No. 1 had no legal justification for using force against the
  2   PLAINTIFF, and the use of force exercised while carrying out his duties as a sheriff
  3   officer was unreasonable and non-privileged.
  4             56.   COUNTY is vicariously liable for the wrongful acts of Defendant DOE
  5   No. 1 and pursuant to section 815.2(a) of the California Government Code, which
  6   provides that a public entity is liable for the injuries caused by its employees within
  7   the scope of the employment if the employee’s act would subject him or her to
  8   liability.
  9             57.   PLAINTIFF is informed and believes and thereon alleges that the
 10   conduct of Defendant DOE No. 1 was malicious, wanton, oppressive, and
 11   accomplished with a conscious disregard for the rights of the PLAINTIFF, entitling
 12   Plaintiff Baker to an award of exemplary and punitive damages in an amount to be
 13   determined at the time of trial.
 14             58.   As a result of their conduct, DEFENDANTS are liable for the
 15   PLAINTIFF’s injuries, either because they failed to intervene to prevent these
 16   violations, or under the doctrine of respondeat superior.
 17             59.   As a direct and legal result of the acts and omissions of
 18   DEFENDANTS, and specifically DOE No. 1, PLAINTIFF has been caused and
 19   continues to suffer emotional distress, humiliation, fright, discomfort, anxiety, and
 20   psychological harm. The exact nature and extent of said injuries is presently
 21   unknown to the PLAINTIFF. The PLAINTIFF does not know at this time the exact
 22   duration or permanence of said injuries but is informed and believes and thereon
 23   alleges that some if not all the injuries are reasonably certain to be permanent in
 24   character.
 25             60.    PLAINTIFF seeks general and punitive damages for the violation of his
 26   rights.
 27             61.   PLAINTIFF is informed and believes and thereon alleges that
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    13
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 14 of 26 Page ID #:14



  1   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
  2   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
  3   oppressive and despicable conduct, and acted with a conscious disregard for the
  4   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
  5   punitive damages against all non-government entity defendants, including Defendants
  6   VILLANUEVA and DOE No. 1 only, in an amount to be determined at the time of
  7   trial.
  8            62.   As a direct and proximate result of Defendants conduct, as alleged
  9   herein, PLAINTIFFS have been compelled to retain legal counsel, and are entitled to
 10   reasonable attorney's fees and costs of suit.
 11                                         FIFTH CLAIM
 12                                            Negligence
 13                         Gov. Code § 820 and California Common Law
 14                                   (Against All Defendants)
 15

 16
               63.   PLAINTIFF repeats, realleges, and incorporates by reference the

 17
      allegations contained in all previous paragraphs as though fully set forth at length

 18
      herein.

 19            64.   Sheriff officers, including DOE No. 1 and DOES 2-20, have a duty to
 20   use reasonable care to prevent harm or injury to others. This duty includes using
 21   appropriate tactics, giving appropriate commands, giving warnings, and avoiding use
 22   of any force unless necessary.
 23            65.   Defendant DOE breached this duty of care. Upon information and belief,
 24   the actions and inactions of Defendant DOE were negligent and reckless, including
 25   but not limited to:
 26                  (a)    failure to properly and adequately assess the need to use force
 27                         against the PLAINTIFF;
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    14
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 15 of 26 Page ID #:15



  1                (b)    failure to monitor and record any use of force by DOE No. 1, the
  2                       COUNTY and DEFENDANT DOES 2-20;
  3                (c)    negligent tactics and handling of the situation with PLAINTIFF;
  4                (d)    negligent use of excessive force against PLAINTIFF;
  5                (e)    failure to properly train and supervise employees, both
  6                       professional and non-professional, including DOE No. 1; and
  7                (f)    negligent handling of evidence and witnesses.
  8         66.    As a direct and proximate result of Defendants’ conduct as alleged
  9   above, and other undiscovered negligent conduct, PLAINTIFF was caused and
 10   continues to suffer severe pain and suffering, both physically and emotionally.
 11         67.    COUNTY is vicariously liable for the wrongful acts of DEFENDANTS,
 12   and specifically DOE No. 1, pursuant to section 815.2(a) of the California
 13   Government Code, which provides that a public entity is liable for the injuries caused
 14   by its employees within the scope of the employment if the employee’s act would
 15   subject him or her to liability.
 16         68.    The aforementioned acts and omissions of DEFENDANTS, and
 17   specifically DOE No. 1, were committed knowingly, willfully and maliciously, with
 18   the intent to harm, injure, vex, harass and oppress the PLAINTIFF, with conscious
 19   disregard to his known rights and deliberate indifference to the risk of injury to
 20   PLAINTIFF. By reason thereof, PLAINTIFF seeks punitive and exemplary damages
 21   from the DEFENDANTS in an amount approved.
 22         69.    COUNTY knew or reasonably should have known that Defendant DOE
 23   would engage in such a violent misconduct against the PLAINTIFF, during the
 24   course and scope of their employment, an that, as a direct and proximate result of
 25   those violations, the PLAINTIFF would suffer injuries as alleged herein.
 26

 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   15
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 16 of 26 Page ID #:16



  1         70.    COUNTY had the authority to supervise, prohibit, control, and/or
  2   regulate DEFENDANTS, and specifically DOE No. 1, so as to prevent the acts and
  3   omissions as alleged herein from occurring.
  4         71.    COUNTY failed to exercise due care by hiring, retaining, and failing to
  5   supervise, prohibit, control or regulate DEFENDANTS, and specifically DOE No. 1,
  6   and DEFENDANT DOES 2 -20. As a direct and proximate result of COUNTY’s
  7   negligent hiring, retention and supervision, control and regulating of DEFENDANTS,
  8   and specifically DOE No. 1, PLAINTIFF has and continues to suffer injuries entitling
  9   him to damages in the amounts to be proven at trial.
 10         72.    As a direct and legal result of the acts and omissions of
 11   DEFENDANTS, and specifically DOE No. 1, PLAINTIFF has been caused and
 12   continues to suffer emotional distress, humiliation, fright, discomfort, anxiety, and
 13   psychological harm. The exact nature and extent of said injuries is presently
 14   unknown to the PLAINTIFF. The PLAINTIFF does not know at this time the exact
 15   duration or permanence of said injuries but is informed and believes and thereon
 16   alleges that some if not all the injuries are reasonably certain to be permanent in
 17   character.
 18         73.    As a result of their conduct DEFENDANTS’ are liable for the
 19   PLAINTIFF’s injuries either because they were integral participants in the use of
 20   excessive force, assault and battery, or because they failed to prevent these violations
 21   under the doctrine of respondeat superior.
 22         74.    As a direct and proximate result of Defendants conduct, as alleged
 23   herein, PLAINTIFFS have been compelled to retain legal counsel, and are entitled to
 24   reasonable attorney's fees and costs of suit.
 25   ///
 26   ///
 27   ///
 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  16
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 17 of 26 Page ID #:17



  1                                       SIXTH CLAIM
  2                                  Violation of the Bane Act
  3                                    Cal. Civil Code § 52.1
  4                             (Against All Defendants)
  5
            75.    The PLAINTIFF repeats, realleges, and incorporates by reference the

  6
      allegations contained in all previous paragraphs as though fully set forth at length

  7
      herein.

  8         76.    California Civil Code, Section 52.1 (the Bane Act), prohibits any person
  9   from using or threatening to commit violent acts in retaliation against another person
 10   for exercising that person’s constitutional rights.
 11         77.    As alleged herein, Defendant DOE No. 1, COUNTY and DOES 2-20,
 12   through their acts and omissions, interfered with PLAINTIFF’s rights under state and
 13   federal laws and under the state and federal Constitution including, without
 14   limitation, the right to be free from excessive force, the right to due process and
 15   protection from bodily harm, including his rights under Civil Code §43, Penal Code
 16   §§ 149, 240, and 242, and his rights under the First, Fourth and Fourteenth
 17   Amendments to the United States Constitution and his rights under Article 1,
 18   Sections 1, 7 and/or 13 of the United States Constitution and his rights under Article
 19   1, Sections 1, 7 and/or 13 of the California Constitution.
 20         78.    As alleged herein, DEFENDANTS, and specifically DOE No. 1, while
 21   working for COUNTY and acting within the course and scope of his duties,
 22   intentionally committed and attempted to commit acts of violence against the
 23   PLAINTIFF or acted in reckless disregards of the PLAINTIFF’s civil rights in
 24   initiating an unprovoked attack in the absence of reasonable suspicion or probable
 25   cause, by making the erroneous determination that excessive force was warranted
 26   under the circumstances; by pushing, striking and threatening the PLAINTIFF.
 27

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  17
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 18 of 26 Page ID #:18



  1          79.   PLAINTIFF reasonably believes and understands that the violent acts
  2   committed by DEFENDANTS, and specifically DOE No. 1, were intended to
  3   discourage PLAINTIFF from exercising the above civil rights, to retaliate against
  4   PLAINTIFF for engaging in protected conduct, or invoking such rights, or to prevent
  5   PLAINTIFF from exercising such rights.
  6          80.   DEFENDANTS, and specifically DOE No. 1, successfully interfered
  7   with the above civil rights of PLAINTIFF.
  8          81.   The conduct of DEFENDANTS, and specifically DOE No. 1, was a
  9   substantial factor in causing PLAINTIFF’s harm, injuries, and damages.
 10          82.   COUNTY is vicariously liable for the wrongful acts of Defendant DOE
 11   No. 1, pursuant to section 815.2(a) of the California Government Code, which
 12   provides that a public entity is liable for the injuries caused by its employees within
 13   the scope of the employment if the employee’s act would subject him or her to
 14   liability.
 15          83.   As a result of their conduct the DEFENDANTS’ are liable for the
 16   PLAINTIFF’s injuries either because they were integral participants in the use of
 17   excessive force, assault and battery, or because they failed to prevent these violations
 18   under the doctrine of respondeat superior.
 19          84.   As a direct and legal result of the DEFENDANTS’ acts and omissions,
 20   the PLAINTIFF has and will continue to suffer damages, including, without
 21   limitation, pain and suffering, physical injuries and sickness, emotional distress,
 22   psychological injury, attorneys’ fees, and costs of suit.
 23          85.   PLAINTIFF is informed and believes and thereon alleges that
 24   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
 25   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 26   oppressive and despicable conduct, and acted with a conscious disregard for the
 27   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  18
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 19 of 26 Page ID #:19



  1   punitive damages against all non-government entity defendants, including Defendants
  2   VILLANUEVA and DOE No. 1 only, in an amount to be determined at the time of
  3   trial.
  4            86.   As a direct and proximate result of Defendants conduct, as alleged
  5   herein, PLAINTIFFS have been compelled to retain legal counsel, and are entitled to
  6   reasonable attorney's fees and costs of suit.
  7                                         SEVENTH CLAIM
  8                            Intentional Infliction of Emotional Distress
  9                                   (Against All Defendants)
 10
               87.   PLAINTIFF repeats, realleges, and incorporates by reference the

 11
      allegations contained in all previous paragraphs as though fully set forth at length

 12
      herein.

 13            88.   DEFENDANTS were deputy officers who were acting in the course and
 14   scope of their employment and on behalf of Defendant COUNTY with all requisite
 15   authority conferred upon them by Defendant COUNTY.
 16            89.   COUNTY is vicariously liable for the wrongful acts of Defendant DOE,
 17   pursuant to section 815.2(a) of the California Government Code, which provides that
 18   a public entity is liable for the injuries caused by its employees within the scope of
 19   the employment if the employee's act would subject him or her to liability.
 20            90.   By virtue of Defendants’ positions and employment, Defendant
 21   COUNTY knew of or reasonably should have known of, authorized, adopted,
 22   approved and/or ratified Defendants’ wrongful, unlawful, and unconstitutional
 23   conduct before, during and/or after it occurred.
 24            91.   DEFENDANTS knew or should have known that severe emotional
 25   distress would result from their conduct; or Defendants gave little or no thought to the
 26   probable effects of their conduct.
 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   19
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 20 of 26 Page ID #:20



  1         92.    DEFENDANTS aforementioned conduct was a substantial factor in
  2   causing PLAINTIFF’s severe emotional distress.
  3         93.    As sheriff deputies, Defendants abused a position of authority that gave
  4   Defendants real or apparent power to affect PLAINTIFF’s interests.
  5         94.    As a direct and legal result of the above acts and omissions, the
  6   PLAINTIFF has and will continue to suffer damages, including, without limitation,
  7   pain and suffering, physical injuries and sickness, emotional distress, psychological
  8   injury. The exact nature and extent of said injuries is presently unknown to the
  9   PLAINTIFF. The PLAINTIFF does not know at this time the exact duration or
 10   permanence of said injuries but is informed and believes and thereon alleges that
 11   some if not all of the injuries are reasonably certain to be permanent in character.
 12         95.    PLAINTIFF is informed and believes and thereon alleges that the
 13   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
 14   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 15   oppressive and despicable conduct, and acted with a conscious disregard for the
 16   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
 17   punitive damages against DEFENDANT DOE NO. 1 and Defendant VILLANUEVA
 18   only, in an amount to be determined at the time of trial.
 19
                                     EIGHTH CLAIM

 20
                         Negligent Infliction of Emotional Distress

 21                                 (Against All Defendants)
 22
            96.    PLAINTIFF repeats, realleges, and incorporates by reference the

 23
      allegations contained in all previous paragraphs as though fully set forth at length

 24
      herein.

 25
            97.    In the alternative, Defendant DOE’s conduct was described above was

 26
      done in a careless or negligent manner, without consideration for the effect of such

 27
      conduct upon the PLAINTIFF’s emotional well-being.

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  20
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 21 of 26 Page ID #:21



  1         98.      As a direct and legal result of the above acts and omissions, the
  2   PLAINTIFF has and will continue to suffer damages, including, without limitation,
  3   pain and suffering, physical injuries and sickness, emotional distress, psychological
  4   injury. The exact nature and extent of said injuries is presently unknown to the
  5   PLAINTIFF. The PLAINTIFF does not know at this time the exact duration or
  6   permanence of said injuries but is informed and believes and thereon alleges that
  7   some if not all of the injuries are reasonably certain to be permanent in character.
  8                                            NINTH CLAIM
  9                                     Municipal Liability (Monell)
 10             Inadequate Training, Ratification, Unconstitutional Custom and Practice
 11                                            42 U.S.C. § 1983
 12                                   (Against All Defendants)
 13
            99.      PLAINTIFF repeats, realleges, and incorporates by reference the

 14
      allegations contained in all previous paragraphs as though fully set forth at length

 15
      herein.

 16
            100. Defendant DOE acted under color of law.

 17
            101. The actions of Defendant DOE No. 1 deprived PLAINTIFF of his

 18
      particular rights under the United States Constitution.

 19
            102. Defendant VILLANUEVA, a final policymaker, acting under the color

 20
      of law, who had final policymaking authority concerning the acts of Defendant DOE

 21
      No. 1 and others, ratified Defendant DOE No. 1 acts and the basis for them. The final

 22   policymaker knew of and specifically approved Defendant DOE No. 1’s acts.

 23         103. Defendant COUNTY failed to adequately and properly train its Deputies

 24   to handle the usual and recuring situations with which they must deal, or how, when

 25   and under what circumstances lethal and nonlethal use of force is warranted.

 26         104. Defendant COUNTY was deliberately indifferent to the obvious

 27   consequences of its failure to train its officers adequately.

 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    21
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 22 of 26 Page ID #:22



  1
            105. The failure of Defendant COUNTY to provide adequate training,

  2
      including training with regards to use of force caused the deprivation of the

  3
      PLAINTIFF’s rights by Defendant DOE; that is, Defendants’ failure to train is so

  4
      closely related to the deprivation of the PLAINTIFF’s rights as to be the moving

  5
      force that caused the ultimate injury.

  6
            106. On information and belief, with respect to Deputy DOE, Defendant

  7
      COUNTY failed to properly and adequately discipline, reprimand, retrain, suspend,

  8
      or otherwise penalize conduct and actions in connection with the unprovoked attack

  9
      on the PLAINTIFF.

 10         107. Defendant COUNTY and Deputy DOE together with other COUNTY

 11   policy makers and supervisors, maintained, inter alia, engaged in the following

 12   unconstitutional customs, practices, and policies:

 13                (a)    Use of excessive force.
 14                (b)    Providing inadequate training regarding the use of excessive
 15                       force;
 16                (c)    Employing and retaining as law enforcement officers’ individuals,
 17                       such as Defendant DOE No. 1, who Defendant COUNTY at all
 18                       times material herein knew or reasonably should have known had
 19                       dangerous propensities for abusing their authority and for using
 20                       excessive force;
 21                (d)    Inadequately supervising, training, controlling, assigning, and
 22                       disciplining COUNTY officers, and other personnel, including
 23                       Defendant DOE, who Defendant COUNTY knew or in the
 24                       exercise of reasonable care should have known had the
 25                       aforementioned propensities and character traits.
 26

 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   22
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 23 of 26 Page ID #:23



  1                (e)   Maintaining grossly inadequate procedures for reporting,
  2                      supervising, investigating, reviewing, disciplining, and controlling
  3                      misconduct by COUNTY officers, namely Defendant DOE.
  4                (f)   Failing to adequately discipline Defendant DOE regarding the
  5                      magnitude of the misconduct, and other inadequate discipline that
  6                      is tantamount to encouraging misconduct.
  7                (j)   Failing to professionally train police officers to use nonlethal force
  8                      and to maintain their equipment concerning nonlethal force.
  9

 10
            108. By reason of the aforementioned acts and omissions, PLAINTIFF has

 11
      and continues to suffer both physical and emotional turmoil at the hands of the

 12
      DEFENDANTS.

 13         109. All Defendants, DOE No. 1, COUNTY and DOES 2-20, together with
 14   various officials whether named or unnamed, had either actual or constructive
 15   knowledge of the deficient policies, practices and customs alleged in the paragraphs
 16   above.
 17         110. By information and belief, and despite having knowledge as stated
 18   above, Defendants condoned, tolerated and through actions and inactions thereby
 19   ratified such policies. Said Defendants acted with deliberate indifference to the
 20   foreseeable effects and consequences of these actions and policies with respect to the
 21   constitutional rights of the PLAINTIFF and other individuals similarly situated.
 22         111. By perpetrating, sanctioning, tolerating, and ratifying the outrageous
 23   conduct and other wrongful acts, Defendant DOE acted with intentional, reckless, and
 24   callous disregard for the PLAINTIFF’s constitutional rights. Furthermore, the
 25   policies, practices, and customs implemented, maintained, and still tolerated by all
 26   the DEFENDANTS, DOE, COUNTY and DOES 1-20 were affirmatively linked to
 27

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  23
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 24 of 26 Page ID #:24



  1   and were a significantly influential force behind the PLAINTIFF’s injuries, including
  2   but not limited to Defendant DOE’s use of excessive force against the PLAINTIFF.
  3            112. PLAINTIFF is informed and believes and thereon alleges that the
  4   DEFENDANTS, and each of them by engaging in the aforementioned acts and/or in
  5   authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
  6   oppressive and despicable conduct, and acted with a conscious disregard for the
  7   rights of the PLAINTIFF, entitling Plaintiff Baker to an award of exemplary and
  8   punitive damages against DEFENDANT DOE NO. 1 and Defendant VILLANUEVA
  9   only, in an amount to be determined at the time of trial.
 10            113. As a result of their conduct, DEFENDANTS are liable for the
 11   PLAINTIFF’s injuries, either because they failed to intervene to prevent these
 12   violations, or under the doctrine of respondeat superior.
 13            114. The PLAINTIFF seeks both general and punitive damages, including
 14   pre-attack physical pain and suffering, together with emotional distress for the
 15   violation of his rights. The Plaintiff also seeks attorney’s fees under this claim.
 16                                    PRAYER FOR RELIEF
 17               WHEREFORE, PLAINTIFF requests entry of judgement in his favor and
 18   against the DEFENDANTS DOE, COUNTY, VILLANUEVA and DOES 1-20, as
 19   follows:
 20        1.        For general economic and non-economic damages according to
 21   proof;
 22        2.        For special damages according to proof;
 23        3.        For punitive damages where allowed by law;

 24
           4.        For equitable relief;
           5.        For prejudgment interest;
 25
           6.        For costs of suit incurred herein;
 26
           7.        For attorney’s fees as allowed by law;
 27

 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    24
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 25 of 26 Page ID #:25



  1       8.      For civil penalties as allowed by law;
  2       9.      For such other and further relief as this Court deems just and proper,
  3   and appropriate.
  4
      Dated: April 23, 2021
  5                                   Respectfully submitted,
  6                                   ALEXANDER MORRISON + FEHR LLP
  7                                   TONI JARAMILLA, A Professional Law Corp.
  8

  9

 10                                   By: s/ J. Bernard Alexander, III
 11
                                         Toni J. Jaramilla
                                         J. Bernard Alexander, III
 12
                                      Attorneys for the Plaintiff
 13                                   NASSER “NASH” BAKER
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                             COMPLAINT AND DEMAND FOR JURY TRIAL
                                                25
Case 2:21-cv-03742-CAS-MAR Document 1 Filed 05/03/21 Page 26 of 26 Page ID #:26



  1                              DEMAND FOR JURY TRIAL
  2

  3         Plaintiff demands a trial by jury on all issues so triable.
  4
      Dated: March 31, 2021             Respectfully submitted,
  5
                                        ALEXANDER MORRISON + FEHR LLP
  6
                                        TONI JARAMILLA, A Professional Law Corp.
  7

  8

  9                                     By: s/ J. Bernard Alexander, III
 10                                        J. Bernard Alexander, III
                                           Toni J. Jaramilla
 11
                                        Attorneys for the Plaintiff
 12                                     NASSER “NASH” BAKER
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  26
